Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of the Claims
Claims 1-9 are pending in the current application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Endo (US 20160126072).
As to claim 1, Endo discloses a cylindrical sputtering target comprising a metal material (abstract: Cu containing cylindrical target; figure 1: target 100 is hollow cylinder) and an average grain size of 10 micron (paragraph 33: average grain size as low as 10 micron).
As to claim 2, Endo discloses the interior surface of the target is joined to a backing tube (figure 1: target 100 with backing tube 101).  Therefore the entire interior surface is a ‘joined portion’ as it is intended to be and is joined to a backing tube.
.

Claims 1- 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (US 20080271779).
As to claim 1, Miller discloses a cylindrical sputtering target comprising a metal material (abstract: sputtering target; paragraph 112: listing of metals of target; paragraph 100: cylindrical target) and an average grain size of 10 micron (claim 4: average grain size 10 micron or less).
As to claim 2, Miller discloses the interior surface of the target is joined to a backing tube (paragraph 100: target and backing plate in cylindrical form).  Therefore the entire interior surface is a ‘joined portion’ as it is intended to be and is joined to a backing tube.
As to claims 3-4, Miller discloses the entire interior surface is intended to be joined to a backing tube (paragraph 100) and therefore the interior surface is a joined portion.  The interior surface of a cylindrical tube extends in both the longitudinal and circumferential directions.
As to claim 5, Miller discloses titanium (paragraph 112).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 and 8-9 is rejected under 35 U.S.C. 103 as being unpatentable over Liehr (US 20060032737) in view of Miller (US 20080271779).
As to claim 6, Liehr discloses formation of a sputtering target by bending metal plates into segments, and welding the segments into a cylindrical sputtering target (paragraph 13: bending segments and joining by soldering, listing of metal materials that can be used; figure 1: shape of connected segments to final target 1).
While Liehr does not explicitly disclose starting with a “flat” plate, Liehr discloses metal segments formed into the shape for formation of a cylinder (paragraph 13; figure 1).  One of ordinary skill in the art would recognize that ‘flat’ plates would be the likely starting material of Liehr, because an already bent plate would either not need to be further bent as disclosed by Liehr and starting metal ingots are generally flat for storage, transportation, etc.  

Miller discloses a cylindrical sputtering target with grain sizes under 10 microns, the small grain size improving the uniformity of films formed by the target (claim 9; paragraph 96).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use materials with small grain size, as disclosed by Miller in the method of forming a target of Liehr, because this improves the uniformity of films formed by the target (Miller at paragraph 96).
As to claim 8, Liehr discloses forming a plurality of circular arcuate materials and welding the plurality of arcuate materials into a cylinder (paragraph 13; figure 1).
As to claim 9, Liehr discloses joining longitudinal segments by welding along their longitudinal directions to form a cylinder (figure 1; paragraph 13).

Claim 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kosuga (JP 6348938 B2) in view of Miller (US 20080271779).
As to claim 6-7, Kosuga discloses knowledge in the art of bending a flat plate material and welding the end of the bend material to form a cylinder (English translation abstract).
Kosuga, while disclosing the method of forming a cylinder, is silent as to final use of the cylinder, including a sputtering target, and its properties.
Miller discloses a cylindrical sputtering target with grain sizes under 10 microns, the small grain size improving the uniformity of films formed by the target (claim 9; paragraph 96).




Correspondence Information

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on Monday - Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JASON BERMAN/Primary Examiner, Art Unit 1794